HENRIOD, Chief Justice.
Appeal from a judgment for plaintiff contractor, on a construction contract involving two duplexes. Affirmed with costs to plaintiff.
Defendants say the evidence does not support the judgment of the trial court, and apparently to prove it, at great length and in almost greater detail, present the facts and, based thereon, urge this court to indulge a sort of trial de novo scenario. Although we do not do this, but simply review the record and affirm if substantial, admissible and competent evidence supports such conclusion, or reverse if the record clearly reflects that the trial judge played the role of arbiter of the facts capriciously and irresponsibly, with utter disregard of the uncontradicted facts, we are constrained to affirm, which we do in this instance.
Having examined the record, we cannot say the trial judge indulged the luxury of such indolence, — particularly since he insisted, over plaintiff’s objection, on appointing a data-and-duty-bound referee to determine salient facts, — in a case where the matter of the contract’s terms was not involved, but only that of the bona fides of a rather unorthodox group of discordant litigants.
ELLETT, CROCKETT and TUCK-ETT, JJ., concur.
MAUGHAN, J., concurs in the result.